Citation Nr: 0022527	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
major depression with psychotic features, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating determination by the RO in 
Columbia, South Carolina.

The Board notes that the veteran has appealed the initial 
rating assigned for depression following the grant of service 
connection for that condition.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in the recently-issued case Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized the 
issue as one involving the propriety of the initial 
evaluation assigned.  During the pendency of the appeal, the 
rating for major depression with psychotic features was 
increased from 10 to 50 percent from May 13, 1997.  On a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the claim 
for a higher evaluation for major depression with psychotic 
features remains in appellate status before the Board.

In March 2000, the veteran submitted a statement in addition 
to his VA Form 646 claiming that he was entitled to an 
earlier effective date for the 50 percent evaluation, 
contending that his major depression should have warranted a 
50 percent rating back to August 11, 1995.  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).



FINDING OF FACT

During the entire appeal period the veteran's depression has 
been manifested primarily by depressive disorder, anxiety, 
difficulty with concentration, anger outbursts, impaired 
memory and decreased energy, and is productive of 
considerable social and industrial impairment; neither severe 
social and industrial impairment nor occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood is 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
major depression with psychotic features have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, 4.132, Diagnostic Code 9413 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran was treated for an 
acute episode of situational stress in September 1989.  

VA outpatient treatment records show psychiatric treatment of 
the veteran beginning in July 1995 for severe mental stress 
secondary to work-related conditions and anxiety.  The 
veteran gave a history of an episode of bizarre behavior in 
1989 with flashbacks and strange thoughts.  The episode was 
preceded by headaches.  On examination he was oriented and 
rational but exhibited anger and anxiety due to his work 
environment.  He denied homicidal and suicidal ideation.  His 
affect was somewhat fearful and alarmed and judgment seemed 
appropriate to the situation.  His thinking was realistic 
with no delusions and mildly concrete handling of categories.  
The veteran stated that he worked in a prison and "perceives 
the tenseness of the place."  At the time of the evaluation 
he was experiencing headaches, which caused him to worry 
about a recurrence.  The clinical impression was anxiety.  

On further evaluation later that month the veteran stated 
that the "medicine doesn't change the way I feel."  He 
continued to have headaches, anxiety and anger at work.  He 
stated that the people at work "get under your skin."  He 
gave a history of two episodes of psychosis, once in 1989 and 
again in 1992.  He reported that he was not hospitalized 
during the second occurrence.  On examination the veteran was 
alert but anxious.  His speech was pressured and he exhibited 
irrational fears.  The clinical impression was recurrent 
psychotic depression.

A VA outpatient treatment record dated in August 1997 shows 
continued evaluation and treatment of the veteran for 
psychiatric symptoms.  On evaluation the veteran was resting 
"pretty good" and showed some improvement, sleeping about 
five to six hours a night.  He was alert, calm, clear and 
coherent.  His delusional and depressive symptoms had largely 
subsided.  The clinical impression was psychotic depression - 
symptoms controlled.

In a January 1998 medical statement the chief of the VA 
Mental Hygiene Clinic stated that the brief reactive 
psychosis, for which the veteran was treated in September 
1989, was the beginning of his chronic mental illness.  He 
noted the veteran was currently being treated for chronic 
psychiatric illness and that it was an ongoing problem that 
required continued medical treatment.  

On evaluation in February 1998 the veteran was alert, calm, 
clear and coherent.  His affect was appropriate but he 
reported occasional anger attacks.  The veteran was sleeping 
well.

Service connection for psychotic depression was established 
by a March 1998 rating decision and a 10 percent evaluation 
was assigned.  

Additional evidence of record includes VA outpatient 
treatment records dated from February 1998 to May 1999.  On 
examination in September 1998 the veteran reported that he 
was not certain but thought that he might be responding to 
voices.  He stated that on occasion he does not realize that 
he has been talking out loud until it is brought to his 
attention.  He also stated that he does not like his job and 
reported anger outbursts at work.  On examination he was 
cooperative and his affect was good. 

On evaluation in March 1999, the veteran was sleeping good 
most nights.  He reported that school was hard and that he 
had trouble with concentration and with memory.  However he 
was noted to be doing well in school.  He also had continued 
trouble with voices and blurting comments and thoughts out 
loud.  He indicated that he was aware of this but was unable 
to control it.  His affect was good.  On evaluation in May 
1999 he reported an increase in blurting out comments and 
thoughts.  He was easily angered and agitated and reported 
outbursts both at work and home, but moreso at work.  He 
stated that he needed something to "calm me down" and that 
he stays "hyper" all the time.  He was able to sleep well 
most nights.  The examiner noted the veteran needed help with 
anger and agitation.  The veteran denied suicidal and 
homicidal ideation and denied hearing voices.  His GAF score 
was 55.  

The veteran presented testimony at a RO hearing in July 1999.  
He testified that he had worked at the South Carolina 
Department of Corrections for the past six years and that it 
was a pretty stressful environment.  He testified that his 
service-connected depression makes his work environment 
unbearable and that in working with the inmates he will 
sometimes "fly off the handle."  He stated that he cannot 
control it and that the "rage just gets the best of me."  
He testified that his ability to handle these outbursts have 
become worse in the last six or seven months and that in the 
days just prior to the hearing he was involved in a physical 
conflict with another employee.  He testified that his job 
performance and efficiency have decreased in recent months 
and was becoming considerably worse.  He stated that instead 
of one incident he sometimes had two or three a day.  He 
testified that he has depressive moods on a daily basis as 
well as anxiety or panic attacks.  He testified that on 
average he sleeps well three out of seven nights a week.  He 
also testified that he has problems with memory.

On VA examination in July 1999 the veteran complained of 
continued depression and anger.  He reported that he worked 
in a very stressful environment and even with medication he 
was not able to maintain himself the way that he wants to.  
He stated that he feels low and down most of the time and 
that "things get on his nerves easily."  He had an increase 
in appetite because of his depression and tended to gain 
weight.  He stated that he cannot sleep without his 
medication, but that his energy level in general tends to be 
sluggish when he gets up in the morning to the point of not 
wanting to go to work.  He denied being suicidal but wished 
that everything would just end.  He had thoughts of wanting 
to hurt others on his job and felt that he could be 
aggravated and pushed to lose his temper.  The veteran felt 
that things were getting worse.  He stated that now he has 
thoughts that people are talking about him and at times tends 
to blurt things out for no reason, particularly violent 
thoughts.  He also described unusual visual hallucinations 
like seeing the images on the television set come to life.  
He occasionally drinks alcohol, two to three beers once a 
month.  He continues to be followed in the Mental Hygiene 
Clinic and felt that the unusual thoughts and behavior were 
worse when he felt stressed out.  He was on several 
medications, including, an antidepressant, an antianxiety 
medication and an antipsychotic. 

On examination the veteran was alert, oriented and 
cooperative.  His mood was depressed with mood-congruent 
affect.  His speech was slow and soft and his facial 
expression was sad with fair eye contact.  There was no 
psychomotor agitation or retardation.  Thought processes were 
slowed, but goal directed.  His thought content was devoid of 
any current auditory or visual hallucinations, although he 
had experienced visual hallucinations in the recent past.  
There was paranoid delusion at times and homicidal ideation, 
but no active plan.  He denied any suicidal ideation.  He was 
able to concentrate with effort well enough to spell 
"table" backwards and interpret a proverb.  His 
intelligence was estimated in the average range and he had 
partial insight into his current condition.  The clinical 
impression was major depressive disorder with psychotic 
features.  The GAF score was 52.  

The examiner noted the veteran continues to experience 
moderate symptoms of a major depressive disorder with 
psychotic features, even on medications, which more than 
likely tend to sedate him and make him sluggish during the 
daytime.  His social adaptability and interactions with 
others was moderately impaired given his delusional material 
and depressive thoughts.  His flexibility, reliability and 
efficiency in an industrial setting were also moderately 
impaired.  Thus the examiner estimated his level of 
disability to be in the definite to at times considerable 
range.  

VA outpatient treatment records dated from September 1999 to 
March 2000 show continued evaluation and treatment of the 
veteran for stress and anger management.  These records show 
that the veteran worked full time as a food service 
supervisor in the prison system and goes to school at night.  
He has been married for 26 years and has 4 children.  He gets 
along well with his family and they are supportive.  The 
veteran reported that he sometimes "goes off" and curses, 
screams and hollers, then feels bad.  He recognizes this as 
an indication that his symptoms are returning 
(decompensating).  He stated that he has been seeing things 
that were not there since 1989.  When symptoms are returning, 
the writing in a book looks like another language.  He is not 
dyslexic and when feeling "normal" print is easily read.  
He also begins to think people are talking about him.  He 
stated that these symptoms had started to resurface.  The 
veteran had recently lost control of anger but there was no 
physical aggression.  He has tried to relax more by sleeping 
and at the time of the evaluation was sleeping 8 hours with 2 
hours of deep sleep.  He was compliant with medications.  

By November 1999 the veteran was actively participating in 
relaxation exercises.  He stated that he had been practicing 
at home and noticed an improvement in his ability to handle 
stressful situations.  

The remaining records show the veteran provided examples of 
how his anger affects his relationship with his family, 
particularly his teenaged daughter.  He stated that he often 
becomes angry with yelling and thoughts of physical 
interaction.  However, he was cooperative, appropriate and 
interactive in group with members and clinician.  He also 
appeared highly motivated to learn effective stress and anger 
management skills.  


Analysis

The veteran's claim for higher evaluation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  All relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required in order to comply with 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In Fenderson the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating for a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  In the 
present case, the RO has assigned a 10 percent rating from 
May 13, 1997 and then a 50 percent rating also from May 13, 
1997.  As the RO has herein assigned one increase, without 
differentiating between multiple periods, the question of 
staged ratings has not been decided as prejudicial to the 
veteran; rather, the RO has determined that none of the 
evidence of record supports an evaluation higher than that 
assigned, at any point since his original claim.  The RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  Accordingly, no prejudice has 
resulted herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Thus, a remand of this matter for explicit 
consideration of Fenderson is unnecessary.

The record in this case shows that the veteran has a 
psychiatric diagnosis of psychotic depression.  The veteran's 
major depressive disorder is currently rated as 50 percent 
disabling under 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9413 (1999).

Under General Rating Formula for Mental Disorders, a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent rating 
contemplates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is appropriate for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9413 (1999).

With respect to the rating criteria, the medical evidence on 
file, including the clinical findings from the 1999 VA 
compensation examination, shows that the veteran's judgment 
and thinking are not severely affected by his psychiatric 
disorder.  While the evidence shows some historical episodes 
of homicidal ideation, the most recent VA treatment records 
indicate that he denies such ideations.  The veteran is also 
noted to have experienced an onset of difficulties in 
situations involving coworkers and family members.  In this 
context, he has had interactions with others in which he 
exhibited anxiety and angry outbursts.  However, he has 
maintained a long-term relationship with his wife and 
described his family as supportive.  The veteran has been 
counseled in therapeutic sessions concerning problems 
associated with his interaction with others, particularly his 
daughter.  It was noted that he was highly motivated to learn 
effective stress and anger management skills and noticed an 
improvement in his ability to handle stressful situations.  

While he experiences depression and anger, especially toward 
coworkers, the evidence does not show near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  On the 
contrary, the veteran maintains full time employment and 
attends school on a part time basis, even with  his anger 
outbursts.  Despite the conflicts at work, he has not 
provided any evidence that he is unable to work or that he is 
no longer working because of his disability.  There is no 
evidence his symptoms so reduce his reliability or efficiency 
as to severely impair his ability to obtain or retain 
employment as reflected by the fact that the veteran 
continues to maintain full time employment.  There is 
evidence of increased anxiety, but no panic attacks.  
Although he has exhibited occasional pressured speech, there 
is no evidence that the veteran's speech has ever been rapid, 
illogical or irrelevant, or that he neglects his personal 
appearance or hygiene, or that he engages in obsessional 
rituals, which interfere with work.  

The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1999).  The preponderance of the evidence is 
against assignment of a disability rating in excess of 50 
percent for major depression with psychotic features.  

This determination takes into account the veteran's testimony 
which is considered credible insofar as he has described his 
current symptoms and beliefs that his service-connected 
depression is more disabling than currently rated.  However, 
the competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  Accordingly, 
the Board has also considered whether a further staged rating 
is warranted, but does not find that the evidence shows 
greater impairment than is recognized by a 50 percent rating.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
major depression with psychotic features is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


